PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/501,189
Filing Date: 5 Mar 2019
Appellant(s): Mazed et al.



__________________
Mazed et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION.".
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-13, 15-24, 27, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2018/0007454 to Mazed et al.
Claims 2, 3, 14, 15, 32-55, 58, 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of U.S. Patent 5,915,051 to Damask et al.
Claims 28, 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of CN102540505A patent publication.
Claims 1, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29 of copending Application No. 16/501,191.
Claims 2-9, 14-31, 33-36, 39, 40, 45-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 11-28, 30-33, 36, 37, 39-56 respectively, of copending Application No. 16/501,191.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 19 of U.S. Patent No. 10,009,670.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, or 19 of U.S. Patent No. 10,185,202.

(2) Response to Argument
Appellants have “conceded on the issue of priority” (Appeal Brief, item VIII, page 14) and, therefore, have conceded benefit of priority claim from application US 16/350,782 was improper.  (A corrected application data sheet and a substitute specification to delete the references to the ‘782 application and any application(s) from which the ‘782 application claims the benefit of priority still needs to be filed.)
Regarding appellants’ argument “A” on page 15 of the appeal brief, “as applied to claim 1 above” in the final Office action means claims 2, 3, 14, 32-55, 58, 60-69 are dependent claims of claim 1 and the rejection to claim 1 is fully incorporated into the rejections to claims 2, 3, 14, 32-55, 58, 60-69.
Regarding appellants’ argument “B” on pages 16-21 of the Appeal Brief and the double patenting rejection over a co-pending application US 16/201,191, appellants allege that “phase transition material”, which appears in claims of the instant application, and “phase change material”, which appears in claims of the co-pending ‘191 application, are distinct.  In response to this argument, however, the term “phase transition material” does not have a special definition clearly set forth in the specification, and appellants’ remarks on how it should be “generally” interpreted in the Brief cannot be considered a substitute for the original disclosure.  The term is thus given the broadest reasonable interpretation, i.e., a material that can transition (or change) among different phases and thus is considered synonymous to “phase change material”.  Furthermore, appellants have filed an amendment to the specification, in which the term “phase change material” substitutes for “phase transition material” in paragraphs [000260] and [000265] (pages 10, 11, sub. Spec. 06/01/2021), and made a statement no new matter was added, which is in essence an admission that the two terms are freely interchangeable.  Finally, it is noted that appellants illustrate the crystal structure of vanadium dioxide (V02), a material that is used in both the instant application and the co-pending ‘191 application, to demonstrate what they consider a phase transition material to be (Brief, page 20).  Since V02 was a well-1, this serves as further admission that VO2 is both a phase transition material and a phase change material, and fails to distinguish between the two terms.
Regarding appellants’ argument “B” on pages 21-23 of the Appeal Brief and the double patenting rejection over U.S. Patents 10,009,670 and 10,185,202, it is noted the limitation of “wherein the said insulator-to-metal (IMT) phase transition is with a change in the lattice structure or without a change in lattice structure” does not further narrow the scope of the claimed invention as it encompasses all possibilities of a phase transition material (i.e., V02, as admitted by appellant and noted above) and, therefore, constitutes an improper extension of patent rights as recited of the ‘370 and ‘202 patents.
Regarding appellants’ argument “C” on pages 24-29 of the Appeal Brief, it is noted the limitation of “wherein the said insulator-to-metal (IMT) phase transition is with a change in the lattice structure or without a change in lattice structure” does not further narrow the scope of the claimed invention as it encompasses all possibilities of whether a change in lattice structure does or does not occur in a phase transition material, and the claimed invention is disclosed by the ‘454 publication since all other limitations are met.
Regarding appellants’ argument “D” on pages 30-36 of the Appeal Brief and the obviousness-type rejections over the Mazed in view of Damask, it is noted using a different operating principle does not constitute teaching away from a claimed invention and appellants have not pointed out where in the Damask reference it suggests to one of ordinary skill in the art that a phase transition material should not be used or is not desirable.  This is a piecemeal analysis of the rejection and appellants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Additionally, the limitation of “wherein the said insulator-to-metal (IMT) phase transition is with a change in the lattice structure or without a change in lattice structure”, since 
Regarding appellants’ argument “D” on pages 37-41 of the Appeal Brief and the obviousness-type rejection of independent claim 63 over the Mazed in view of Damask, the limitation of “wherein the said insulator-to-metal (IMT) phase transition is with a change in the lattice structure or without a change in lattice structure”, since the claim language encompasses all possibilities regardless of whether a change in lattice structure does or does not occur in the phase transition material, and thus does not further narrow the scope of the claimed invention.  That is, if the claim language is not further limiting, it cannot be considered a “missing element”.
Appellants further remark on various topics regarding, in the order they are present, “Common Sense”, “Inherency Does Not Speak For Itself In Alleged Prior Art”, “Obviousness Cannot Be Predicated On What Is Unknown In Alleged Prior Art”, “Mere Conclusion Without Articulated Analysis”, “Why A Person Of Ordinary Skill In The Art Would Be Motivated?”, “Impermissible Hindsight Bias”, “Prima Facie Case Of Obviousness”, “How Does Combination Work?”, “Common Sense”, “MPEP § 2143.03 On Missing Element”, “Impermissible Hindsight Bias”, “Prima Facie Case Of Obviousness”, “Phillips v. AWH Corporation”, “Limitations On Inherency In Alleged Prior Art”, “Obvious to Try”, “Degree To Which Results Are Predictable”, “Inherency Does Not Speak For Itself In Alleged Prior Art”, “Obviousness Cannot Be Predicated On What Is Unknown In Alleged Prior Art”, “’Why’ Is Important In Obviousness Analysis In Alleged Prior Art”, “Motivated To Do v. Able To Do”, on pages 41-72 of the Appeal Brief.  It is noted appellants have failed to point out how any of these remarks or arguments are related to any specific claims or claim limitations. These arguments, therefore, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Regarding appellants’ argument “E” on page 73 of the Appeal Brief, appellants have not pointed out which prior art is quantified or non-quantified and how they related to any specific claims or claimed limitations, or the patentability determination thereof. These arguments therefore fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding appellants’ argument “F” on pages 74-79 of the Appeal Brief and the topic of “PREFERRED EMBODIMENTS OF CLAIMED INVENTION”, appellants have not pointed out the embodiments as they are related to any specific claims or claimed limitations, nor their effect on the patentability determination process. These arguments, therefore, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLIE Y PENG/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kim et al., Nano Lett. 2019, 19, 6, 3961–3968